UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 24, 2011 BOOKS-A-MILLION, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-20664 63-0798460 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 402 Industrial Lane Birmingham, Alabama 35211 (Address of Principal Executive Offices, including Zip Code) (205) 942-3737 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Summarized below are descriptions of the matters voted on at the Annual Meeting of Stockholders of Books-A-Million, Inc. ("the Company") held on May 24, 2011 (the "Annual Meeting") and the final results of such voting: Proposal 1 – Election of Directors.The result of the vote taken at the Annual Meeting for the election of a class of directors of the Company to serve a three-year term expiring at the 2014 annual meeting of stockholders and until their successors are duly elected and qualified was as follows: Name Votes For Votes Withheld Broker Non-Votes Terry C. Anderson Albert C. Johnson Proposal 2 – Approval of the Non-Binding Advisory Vote on the Compensation of the Company’s Named Executive Officers.The result of the vote taken at the Annual Meeting relating to the approval of the compensation of the Company’s named executive officers was as follows: Votes For Votes Against Abstain Broker Non-Votes Proposal 3 – Approval of the Non-Binding Advisory Vote on the Frequency of Future Executive Compensation Advisory Votes.The result of the vote taken at the Annual Meeting relating to the approval of the frequency of future executive compensation advisory votes was as follows: Once Every Year Once Every Two Years Once Every Three Years Abstain Broker Non-Votes Proposal 4 – Ratification of the Appointment of Independent Registered Public Accounting Firm.The result of the vote taken at the Annual Meeting to ratify the appointment of Grant Thornton LLP as the independent registered public accounting firm of the Company for fiscal year 2012 was as follows: Votes For Votes Against Abstain Broker Non-Votes -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOOKS-A-MILLION, INC. By: /s/ Brian W. White Brian W. White Chief Financial Officer Dated: May 27, 2011
